 



EXHIBIT 10.04

AMENDMENT NO. 2 TO
RECEIVABLES PURCHASE AGREEMENT

     This Amendment No. 2 to Receivables Purchase Agreement (this “Amendment”)
is entered into as of June 17, 2004, among Comdata Funding Corporation, a
Delaware corporation (“Seller”), Comdata Network, Inc., a Maryland corporation
(the “Servicer”) (the Servicer together with Seller, the “Seller Parties” and
each a “Seller Party”), each Financial Institution party hereto (the “Financial
Institutions”), Jupiter Securitization Corporation (“Jupiter”) and Bank One, NA
(Main Office Chicago), as agent for the Purchasers (the “Agent”).

RECITALS

     Each of the parties hereto entered into that certain Receivables Purchase
Agreement, dated as of June 24, 2002, as amended by the Amendment No. 1 thereto,
dated as of June 20, 2003 (such agreement, as so amended, the “Purchase
Agreement”).

     Each Seller Party has requested that the Agent and Jupiter amend the
Purchase Agreement, as more fully described herein.

     Subject to the terms and conditions hereof, each of the parties hereto now
desires to amend the Purchase Agreement as particularly described herein.

AGREEMENT

     NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

     Section 1. Definitions Used Herein. Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth for such
terms in the Purchase Agreement.

     Section 2. Amendment. Subject to the terms and conditions set forth herein,
Exhibit I to the Purchase Agreement is hereby amended by amending and restating,
in its entirety, the definition of “Liquidity Termination Date” to read as
follows:

AMENDMENT NO. 2 TO
RECEIVABLES PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



 



     “Liquidity Termination Date” means June 16, 2005.

     Section 3. Conditions to Effectiveness of this Amendment. This Amendment
shall become effective as of the date hereof, upon the satisfaction of the
conditions precedent that:

          (a) Amendment. The Agent shall have received, on or before the date
hereof, executed counterparts of this Amendment, duly executed by each of the
parties hereto.

          (b) Representations and Warranties. As of the date hereof, both before
and after giving effect to this Amendment, all of the representations and
warranties contained in the Purchase Agreement and in each other Transaction
Document shall be true and correct as though made on and as of the date hereof
(and by its execution hereof, each of Seller and the Servicer shall be deemed to
have represented and warranted such).

          (c) No Amortization Event. As of the date hereof, both before and
after giving effect to this Amendment, no Amortization Event or Potential
Amortization Event shall have occurred and be continuing (and by its execution
hereof, each of Seller and the Servicer shall be deemed to have represented and
warranted such).

     Section 4. Miscellaneous.

          (a) Effect; Ratification. The amendment set forth herein is effective
solely for the purposes set forth herein and shall be limited precisely as
written, and shall not be deemed to (i) be a consent to any amendment, waiver or
modification of any other term or condition of the Purchase Agreement or of any
other instrument or agreement referred to therein or (ii) prejudice any right or
remedy which any Purchaser or the Agent may now have or may have in the future
under or in connection with the Purchase Agreement as amended hereby or any
other instrument or agreement referred to therein. Each reference in the
Purchase Agreement to “this Agreement,” “herein,” “hereof” and words of like
import and each reference in the other Transaction Documents to the Purchase
Agreement or to the “Receivables Purchase Agreement” or to the “Purchase
Agreement” shall mean the Purchase Agreement as amended hereby. This Amendment
shall be construed in connection with and as part of the Purchase Agreement and
all terms, conditions, representations, warranties, covenants and agreements set
forth in the Purchase Agreement

AMENDMENT NO. 2 TO
RECEIVABLES PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



 



and each other instrument or agreement referred to therein, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

          (b) Transaction Documents. This Amendment is a Transaction Document
executed pursuant to the Purchase Agreement and shall be construed, administered
and applied in accordance with the terms and provisions thereof.

          (c) Costs, Fees and Expenses. Seller agrees to reimburse the Agent and
each Purchaser on demand for all costs, fees and expenses (including, without
limitation, the reasonable fees and expenses of counsels to the Agent and each
Purchaser) incurred in connection with the preparation, execution and delivery
of this Amendment.

          (d) Counterparts. This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.

          (e) Severability. Any provision contained in this Amendment that is
held to be inoperative, unenforceable or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions of this Amendment in that jurisdiction or the
operation, enforceability or validity of such provision in any other
jurisdiction.

          (f) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.

          (g) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

(Signature Page Follows)

AMENDMENT NO. 2 TO
RECEIVABLES PURCHASE AGREEMENT

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first written above.

     

  COMDATA FUNDING CORPORATION,
as Seller
 
   

  By:   /s/ David B. Kuhnau                              

  Name: David B. Kuhnau
Title: Vice President
 
   

  COMDATA NETWORK, INC., as Servicer
 
   

  By:   /s/ Gary A. Krow                                  

  Name: Gary A. Krow
Title: President
 
   

  JUPITER SECURITIZATION CORPORATION
 
   

  By:   /s/ Ronald J. Atkins                              

  Name: Ronald J. Atkins

  Title: Authorized Signer
 
   

  BANK ONE, NA (MAIN OFFICE CHICAGO),
as a Financial Institution and as Agent
 
   

  By:   /s/ Ronald J. Atkins                              

  Name: Ronald J. Atkins

  Title: Director, Capital Markets

AMENDMENT NO. 2 TO
RECEIVABLES PURCHASE AGREEMENT

 